       8:20-mj-00476-SMB Doc # 8 Filed: 10/09/20 Page 1 of 1 - Page ID # 19



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                     8:20MJ476
                       Plaintiff,                    0:15CR00153

       vs.

REGINALD DEMARIUS WASHINGTON
                                                               Magistrate Judge Nelson
                       Defendant.


                                      RULE 32.1 ORDER

A Petition and Warrant (charging document) having been filed in the district court for the District
of Minnesota charging the above-named defendant with alleged violation of supervised release,
and the defendant having been arrested in the District of Nebraska, proceedings to commit
defendant to another district were held in accordance with Fed.R.Cr.P. Rule 32.1. The
defendant had an initial appearance here in accordance with Fed.R.Cr.P.32.1.

       Additionally,

 ☒      The government did move for detention.

 ☒      The defendant knowingly and voluntarily waived an identity hearing, production of the
        judgment, warrant, and warrant application, and any preliminary or detention hearing
        to which he may be entitled in this district, and requested his right to have those
        hearings in the prosecuting district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
        U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
        above named defendant and to transport the defendant with a certified copy of this
        order forthwith to the prosecuting district specified above and there deliver the
        defendant to the U.S. Marshal for that district or to some other officer authorized to
        receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
        completed.


       IT IS SO ORDERED.

       DATED: October 9, 2020.

                                                     s/ Michael D. Nelson
                                                     U.S. Magistrate Judge
